DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          PETER R. FRIED,
                             Appellant,

                                    v.

  ZACHARY P. HYMAN, KAYLEE R. HYMAN and PAUL HYMAN, JR.,
                        Appellees.

                              No. 4D19-3653

                         [December 31, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jessica Ticktin, Judge; L.T. Case No. 502019CP004065.

  David Di Pietro, Esq. and Rodolfo Mayor, Esq. of Di Pietro Partners,
LLP, Fort Lauderdale, for appellant.

  Yueh-Mei Kim Nutter, Mark A. Levy and Benjamin Sunshine of Brinkley
Morgan, Boca Raton, for appellees.

PER CURIAM.

  Affirmed.

WARNER, CONNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.